AFFIRMED; Opinion Filed January 13, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00557-CR

                            BLAKE AARON LAWSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80093-14

                               MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Stoddart

       Blake Aaron Lawson waived a jury and pleaded not guilty to possession of marijuana in

an amount less than two ounces. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(1)

(West 2010). After finding appellant guilty, the trial court assessed punishment at 120 days’

confinement in jail, probated for twelve months, and a $100 fine. In a single issue, appellant

contends the evidence is legally insufficient to support his conviction. We affirm the trial court’s

judgment.
                                      EVIDENCE PRESENTED

       Jason Pruett, a McKinney police officer, testified that on September 11, 2013, he and

another officer were parked at an apartment complex known for drug activity. Pruett saw a

passenger car enter the complex followed by a Suburban. One individual exited the passenger

car and got in the back seat of the Suburban. Pruett testified that when the vehicles entered the

area, he ran their license plates on his patrol car’s computer and learned neither vehicle was

registered to an address at the complex or in that area of town. Pruett followed the Suburban.

When he saw the Suburban fail to signal before turning, Pruett initiated a traffic stop. The

videotape from Pruett’s in-car camera was admitted into evidence.

       Pruett testified that when he approached the Suburban, he noticed “multiple cigarettes

thrown out the driver’s side window or rear passenger window.” There were four people in the

Suburban: Lauren Barnett was in the driver’s seat; an unidentified male was in the front

passenger seat; Cody Noble, a known drug dealer, was in the back seat behind Barnett; and

appellant was in the back seat behind the unidentified male. Pruett testified he ordered Barnett

out of the vehicle. Barnett stated she was on probation for tobacco use, she and her mother

owned the Suburban, and they purchased the vehicle four days earlier. Barnett gave Pruett

consent to search the vehicle. When Pruett opened the door behind the driver’s seat to order

Noble out of the vehicle, he saw a pill bottle fall from Noble’s lap onto the floor. Pruett grabbed

the bottle and found a small bag of marijuana inside. Pruett testified that when he opened the

bottle, the odor of marijuana was strong inside both the bottle and the Suburban.

       Pruett testified that after he handcuffed Noble and appellant, for officer safety, he

searched the back seat and found marijuana and a wooden pipe in the pocket on the back of the

front passenger seat. Pruett testified the front seat had been pushed back, which would cause the



                                                -2-
knees of whoever sat behind it to “practically touch” the pocket. Pruett estimated appellant had

been sitting approximately ten inches away from the pocket. Pruett testified the pipe was “filled

with marijuana, packed in and ready to smoke,” and the two baggies found with the pipe

contained 0.41 ounces of marijuana. Appellant said he did not know the marijuana and pipe

were in the vehicle, and Noble said all the marijuana found in the vehicle was his. Appellant did

not have any drugs or paraphernalia on his person. Pruett testified he arrested both Noble and

appellant for possession of marijuana. Pruett further testified that based on his training and

experience, he believed appellant had to know there was marijuana in the vehicle due to its odor.

Pruett acknowledged that even though the bags of marijuana were in evidence bags, the odor was

noticeable in the courtroom. Appellant did not present any evidence at the trial.

                                        APPLICABLE LAW

       In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012); Brooks v.

State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). We are required to defer to

the fact finder’s credibility and weight determinations because the fact finder is the sole judge of

the witnesses’ credibility and the weight to be given their testimony. See Jackson, 443 U.S. at

326.

       To support a conviction for possession of marijuana, the State is required to prove

beyond a reasonable doubt that appellant exercised actual care, custody, control, or management

over the marijuana and knew the material possessed was contraband. See Blackman v. State, 350
S.W.3d 588, 594 (Tex. Crim. App. 2011). The State may prove this by linking appellant to the



                                                -3-
crime. See id. These links may include, but are not limited to: (1) whether the drugs are in plain

view; (2) the accused’s proximity to and accessibility of the drugs; (3) whether other drugs or

paraphernalia were present; (4) whether the place where the drugs were found was enclosed; and

(5) whether the conduct of the accused indicated a consciousness of guilt. Evans v. State, 202
S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006). Links between appellant and the drugs may be

established by either direct or circumstantial evidence. See Poindexter v. State, 153 S.W.3d 402,

406 (Tex. Crim. App. 2005). However, no set formula of facts exists to dictate a finding of links

sufficient to support an inference of knowing possession. See Taylor, 106 S.W.3d 827, 830

(Tex. App.—Dallas 2003, no pet.). It is the logical force of the evidence, and not the number of

links, that supports a fact finder's verdict. See Evans, 202 S.W.3d 158 at 166.

                                           DISCUSSION

       Appellant contends the evidence is insufficient because there were three other individuals

in the vehicle and he was not in exclusive control of the place where the drugs were found.

Appellant asserts there is no evidence showing he had knowledge of or control over the

marijuana, the drugs were not in plain view, and there were no drugs found on his person. The

State responds that the evidence is sufficient to show appellant knowingly possessed the

marijuana.

       The evidence shows several links between appellant and the marijuana. Appellant and

Noble, a known drug dealer, sat in the back seat of the vehicle where drugs were found. The

drugs were in a pocket on the back of the front passenger seat; appellant was sitting behind the

front passenger seat while Noble was sitting behind the driver’s seat. Appellant was within reach

of and had easy access to the marijuana. Moreover, a rational trier of fact could reasonably

believe appellant could smell the odor of marijuana inside the vehicle due to the fact that



                                                -4-
comments at trial indicated the odor of the marijuana was detectable in the courtroom while still

in the evidence bags.

       Viewing the evidence under the proper standard, we conclude a rational trier of fact could

find beyond a reasonable doubt that appellant knowingly and intentionally possessed the

marijuana. Thus, the evidence is sufficient to sustain appellant’s conviction. We overrule

appellant’s sole issue.

       We affirm the trial court’s judgment.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140557F.U05




                                               -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


BLAKE AARON LAWSON, Appellant                     Appeal from the County Court at Law
                                                  No. 5 of Collin County, Texas (Tr.Ct.No.
No. 05-14-00557-CR       V.                       005-80093-14).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Francis and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 13, 2015.




                                            -6-